Citation Nr: 1723067	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  16-49 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD) with alcohol use disorder and major depressive disorder. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2015 and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In February 2017, the RO denied service connection for esophageal adenocarcinoma.  The Veteran submitted an April 2017 statement in regards to this claim, but did not submit a notice of disagreement on a VA form 21-0958.  Effective March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a notice of disagreement if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  The Veteran and his representative are informed that the April 2017 statement does not constitute a notice of disagreement.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In October 2016, the Veteran submitted a statement requesting a hearing before a decision review officer (DRO).  A RO hearing before a DRO has not yet been scheduled.  The Board therefore remands the appeal in compliance with this request.  38 C.F.R. § 3.103.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a RO hearing before a Decision Review Officer.  Appropriate notice should be sent to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




